Exhibit 10.1

 

[image_011.jpg]

 





 

August 6, 2015



 

Delivered via Company Email

 

Mr. Patrick Lyons



 

Dear Patrick:

 

We are pleased to extend to you the offer of a promotion to Chief Financial
Officer and Chief Accounting Officer of Hudson Global, Inc. (the “Company”)
reporting to Stephen A. Nolan, Chief Executive Officer effective as of August 8,
2015. Further to the job requirements for this position discussed with you, the
terms of employment are as follows:

 

1. Compensation

 Your annualized base salary will be US$325,000.00, which shall be paid
semi-monthly at a rate of US$13,541.67, less applicable taxes and withholdings.

 

In addition to your base salary, you will be eligible to participate in the
Global Corporate Management Bonus Plan with an annual incentive target bonus of
67% of your base salary (a US$217,750.00 Target Bonus). For 2015, the incentive
will be prorated based on the effective date of your promotion. To be eligible
for any incentive, you must be actively employed and in good standing with the
Company on the day the incentives are paid, except to the extent otherwise
provided in Section 4 or Section 5 below in the case of your termination by the
Company without Cause (as defined below) or your termination from the Company
for Good Reason (as defined below) after a Change in Control (as defined below).
All compensation plans for the Company’s Global Leadership Team and Executive
Officers can be changed at any time at the sole discretion of the Compensation
Committee of the Board of Directors.

 

2. Equity



You will be eligible to receive a grant of equity of the Company under the terms
of the Company’s long-term incentive plan as in effect from time to time, and as
otherwise determined by the Compensation Committee.  Any equity award will be
subject to Compensation Committee approval, and will be subject in all respects
to the Company’s standard equity award agreement which must be signed and
returned by you, and which includes, among other things, a vesting schedule and
is subject to your continued employment.  The effective grant date for any grant
of equity will be, in accordance with the Company’s equity award policy, seven
calendar days after the date the Company first issues a quarterly earnings
release after the date the Compensation Committee approves your grant.

 

3. Vacation

You will continue accruing vacation time of four weeks of vacation per annum
subject to the Company’s vacation policy. Holidays, floating holidays, personal
days and sick days are also available as outlined in the Company’s employee
handbook.

 



Employee’s acknowledgement of first page details: /s/ PL     (Initials)  







 



www.hudson.com hudson_tag_teal-2x [image_001.gif]

 

 

 





 

[image_011.jpg]

 

Patrick Lyons

Page 2 of 9

August 6, 2015

 

4. Termination and Severance

The Company may terminate your employment at any time for any reason or for no
reason; provided that, if such termination is without Cause, the Company will be
required to provide you with thirty (30) days’ written notice. If you are
terminated from the Company without Cause, then, subject to the execution and
delivery of the Company’s then current form of separation agreement and general
release applicable to similarly-situated employees, you will receive: (i)
severance based on your then applicable base salary for a minimum period of six
(6) months following your Separation from Service (as defined below), payable in
regular installments in accordance with the Company’s applicable payroll
practices; provided, however, that, in addition to the minimum six (6) months of
severance, the period during which you receive severance (the “Severance
Period”) will be extended by one (1) month for each one (1) month of service
following the effective date of your promotion up to a maximum Severance Period
of twelve (12) months, (ii) any bonus earned by you under the Company’s annual
incentive plan for the fiscal year immediately prior to the year of your
termination to the extent such bonus has not previously been paid and (iii) any
bonus, on a pro rata basis, earned by you under the Company’s annual incentive
plan for the fiscal year in which you are terminated. If you elect to exercise
your rights to continue group medical and dental plan coverage for a limited
period (commonly referred to as “COBRA rights”) within the statutorily
prescribed time period commencing immediately following the termination date,
and you pay an amount equal to an active employee’s share of the premium for
such benefits, the Company will pay the excess of the full COBRA cost over the
amount paid by you during the Severance Period. You (or your estate) will not
receive any severance if you are terminated for “Cause”, if you voluntarily
resign from your position with the Company or upon your death or termination as
a result of disability.

 

Notwithstanding the foregoing, if the severance pay that is payable during the
first six (6) months following your Separation from Service exceeds two times
the lesser of (i) your annualized compensation paid by the Company for the
calendar year preceding the calendar year in which the Separation from Service
occurs (as adjusted for any increase during that year that was expected to
continue indefinitely if the Separation from Service had not occurred), or (ii)
the compensation limit in effect pursuant to Section 401(a)(17) of the Code (as
defined below) for the calendar year in which your Separation from Service
occurs, then payment of such excess shall be delayed and paid in a lump sum on
the first day of the seventh (7th) month following the month in which the
Separation from Service occurs, and in such event, the payment shall be
accompanied by a payment of interest calculated at the rate of interest
announced by the Federal Reserve Board (or any successor thereto) from time to
time as the “federal funds rate”, such rate to be determined on the date of your
termination of employment, compounded quarterly.

 

Your receipt of the severance payments and premium payments by the Company set
forth in this Section 4 are conditioned upon your executing a comprehensive
release and waiver agreement and covenant not to sue as provided by the Company
at the time of termination.

 

“Cause” shall mean the occurrence of any one or more of the following events:
(i) your willful failure to perform, or gross negligence in, the performance of,
your duties and obligations or compliance with the reasonable and legal business
directions of the Chief Executive Officer, following delivery to you of a
written notice from the Company which describes the basis for the Company’s
reasonable belief that you have not substantially performed your duties and your
failure to remedy such performance concerns within 30 days; or (ii) your willful
failure to comply with a material employment policy or contractual obligation to
the Company; or (iii) your commission of (a) a felony, (b) criminal dishonesty
or (c) fraud.

 

In consideration of the aforementioned severance provision, if you choose to
resign from your position with the Company, you acknowledge and agree to provide
the Company with a 90-day written notice prior to the effective date of your
resignation.

 



Employee’s acknowledgement of second page details: /s/ PL     (Initials)  

 



www.hudson.com hudson_tag_teal-2x [image_001.gif]

 



 

 

 

[image_011.jpg]

 



Patrick Lyons

Page 3 of 9

August 6, 2015

 

5. Change in Control

 

Notwithstanding any other provisions of this letter to the contrary:

 

a.Employment Period. If a Change in Control occurs when you are employed by the
Company, the Company will continue thereafter to employ you during the period
commencing on the date of a Change in Control and ending on the first
anniversary of such date (the “Employment Period”), provided that your
employment will remain on an “at will” basis during the Employment Period, and
thereafter will continue to be subject to the terms and provisions of this
letter.

 

b.Covered Termination. If there is any termination of your employment during the
Employment Period by you for Good Reason or by the Company other than by reason
of Cause, your disability or your death (a “Covered Termination”), then you
shall be entitled to receive, and the Company shall promptly pay, that portion
of the base salary under Section 1 earned through the date of the termination
and, in lieu of further base salary for periods following such termination, as
liquidated damages and severance pay (in lieu of, and not in addition to, any
severance pay pursuant Section 4), the Termination Payment pursuant to Section
5(c).

 

c.Termination Payment.

 

(i)The “Termination Payment” shall be an amount equal to your severance amount
determined pursuant to clauses (i) and (ii) of Section 4 plus your pro rata
target bonus under the Company’s Global Corporate Management Bonus Plan for the
year in which termination occurs. The Termination Payment shall be paid to you
in cash equivalent on the first day of the seventh (7th) month following the
month in which the Separation from Service occurs, and in such event, the
Termination Payment shall be accompanied by a payment of interest calculated
using the annual rate of interest announced by the Federal Reserve Board (or any
successor thereto) from time to time as the “federal funds rate”, such rate to
be determined on the date of your termination of employment, compounded
quarterly. Such lump sum payment shall not be reduced by any present value or
similar factor, and you shall not be required to mitigate the amount of the
Termination Payment by securing other employment or otherwise, nor will such
Termination Payment be reduced by reason of you securing other employment or for
any other reason. The Termination Payment shall be in lieu of, and acceptance by
you of the Termination Payment shall constitute your release of any rights of
you to, any other cash severance payments under any Company severance policy,
practice or agreement.

 

(ii)Notwithstanding any other provision of this letter, if any portion of the
Termination Payment or any other payment under this letter, or under any other
agreement with or plan of the Company or its Affiliates (as defined below) (in
the aggregate, “Total Payments”), would constitute an “excess parachute payment”
and would, but for this Section 5(c)(ii), result in the imposition on you of an
excise tax under Code Section 4999 (the “Excise Tax”), then the Total Payments
to be made to you shall either be (A) delivered in full, or (B) delivered in the
greatest amount such that no portion of such Total Payment would be subject to
the Excise Tax, whichever of the foregoing results in the receipt by you of the
greatest benefit on an after-tax basis (taking into account the applicable
federal, state and local income taxes and the Excise Tax).

 



Employee’s acknowledgement of third page details: /s/ PL     (Initials)  





 



www.hudson.com hudson_tag_teal-2x [image_001.gif]

 



 

 

 

[image_011.jpg]

 



Patrick Lyons

Page 4 of 9

August 6, 2015

 



(iii)Within forty (40) days following a Covered Termination or notice by the
Company to you of its belief that there is a payment or benefit due to you which
will result in an “excess parachute payment”, you and the Company, at the
Company’s expense, shall obtain the opinion (which need not be unqualified) of
nationally recognized tax counsel (“National Tax Counsel”) selected by the
Company and reasonably acceptable to you (which may be regular outside counsel
to the Company), which opinion sets forth (A) the amount of the Base Period
Income, (B) the amount and present value of Total Payments, (C) the amount and
present value of any excess parachute payments determined without regard to any
reduction of the Total Payments pursuant to Section 5(c)(ii), and (D) the net
after-tax proceeds to you, taking into account the tax imposed under Code
Section 4999 if (X) the Total Payments were reduced in accordance with Section
5(c)(ii) or (Y) the Total Payments were not so reduced. If such National Tax
Counsel opinion determines that Section 5(c)(ii)(B) above applies, then the
Termination Payment hereunder or any other payment or benefit determined by such
counsel to be includable in Total Payments shall be reduced or eliminated so
that under the bases of calculations set forth in such opinion there will be no
excess parachute payment. In such event, payments or benefits included in the
Total Payments shall be reduced or eliminated by applying the following
principles, in order: (1) the payment or benefit with the higher ratio of the
parachute payment value to present economic value (determined using reasonable
actuarial assumptions) shall be reduced or eliminated before a payment or
benefit with a lower ratio; (2) the payment or benefit with the later possible
payment date shall be reduced or eliminated before a payment or benefit with an
earlier payment date; and (3) cash payments shall be reduced prior to non-cash
benefits; provided that if the foregoing order of reduction or elimination would
violate Code Section 409A, then the reduction shall be made pro rata among the
payments or benefits included in the Total Payments (on the basis of the
relative present value of the parachute payments). For purposes of such opinion,
the value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Section 280G(d)(3) and (4) (or any successor provisions) of the
Code, which determination shall be evidenced in a certificate of such auditors
addressed to the Company and you. The opinion of National Tax Counsel shall be
addressed to the Company and you and shall be binding upon the Company and you.
If such National Tax Counsel so requests in connection with the opinion required
by this Section 5(c)(iii), you and the Company shall obtain, at the Company’s
expense, and the National Tax Counsel may rely on, the advice of a firm of
recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by you solely with respect to its status
under Section 280G of the Code and the regulations thereunder.

 



Employee’s acknowledgement of fourth page details: /s/ PL     (Initials)  

 



www.hudson.com hudson_tag_teal-2x [image_001.gif]

 



 

 



  

[image_011.jpg]

 

Patrick Lyons

Page 5 of 9

August 6, 2015



 

(iv)For purposes of this letter, (A) the terms “excess parachute payment” and
“parachute payments” shall have the meanings assigned to them in Section 280G
(or any successor provision) of the Code and such “parachute payments” shall be
valued as provided therein; (B) present value shall be calculated in accordance
with Section 280G(d)(4) (or any successor provision) of the Code; and (C) you
shall be deemed to pay federal income tax and employment taxes at your actual
marginal rate of federal income and employment taxation, and state and local
income taxes at your actual marginal rate of taxation in the state or locality
of your domicile (determined in both cases in the calendar year in which the
termination of employment or notice described in Section 5(c)(iii) above is
given, whichever is earlier), net of the maximum reduction in federal income
taxes that may be obtained from the deduction of such state and local taxes. As
used in this letter, the term “Base Period Income” means an amount equal to your
“annualized includable compensation for the base period” as defined in
Section 280G(d)(1) (or any successor provision) of the Code.

 

(v)The Company agrees to bear all costs associated with, and to indemnify and
hold harmless, the National Tax Counsel of and from any and all claims, damages,
and expenses resulting from or relating to its determinations pursuant to this
Section 5(c), except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.

 

(vi)This Section 5(c) shall be amended to comply with any amendment or successor
provision to Sections 280G or 4999 of the Code. If such provisions are repealed
without successor, then this Section 9(c) shall be cancelled without further
effect.

 

d.Additional Benefits. If there is a Covered Termination and you are entitled to
the Termination Payment, then until the earlier of the end of the Employment
Period or such time as you have obtained new employment and are covered by
benefits which in the aggregate are at least equal in value to the following
benefits, you shall continue to be covered, at the expense of the Company, by
the same or equivalent health and dental coverage as you were covered by
immediately prior to the termination of your employment and such coverage shall
count as COBRA continuation coverage

 



Employee’s acknowledgement of fifth page details: /s/ PL     (Initials)  

 



www.hudson.com hudson_tag_teal-2x [image_001.gif]

 

 

 



 

[image_011.jpg]

 

Patrick Lyons

Page 6 of 9

August 6, 2015

 

e.Definition of Change in Control. For purposes hereof, a “Change in Control”
shall be deemed to occur on the first to occur of any one of the following
events: (a) the consummation of a consolidation, merger, share exchange or
reorganization involving the Company, unless such consolidation, merger, share
exchange or reorganization is a “Non-Control Transaction” (as defined below);
(b) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all, or substantially all, of the assets of the Company (in one
transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all, or
substantially all, of the Company’s assets to an entity at least 75% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale; (c) any person (as such
term is used in Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (other than (1) the Company, (2) any
subsidiary of the Company, (3) a trustee or other fiduciary holding securities
under any employee benefit plan (or any trust forming a part thereof) maintained
by the Company or any subsidiary or (4) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock in the Company) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company after the date hereof pursuant to express authorization by the
Board that refers to this exception) representing more than 20% of the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding voting securities; or (d) the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, as of the date hereof, constitute the entire Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest) whose appointment or
election by the Board or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least two-thirds of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended. Notwithstanding the foregoing, no “Change in Control” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
that owns all or substantially all of the assets or voting securities of the
Company immediately following such transaction or series of transactions. A
“Non-Control Transaction” shall mean a consolidation, merger, share exchange or
reorganization of the Company where (a) the stockholders of the Company
immediately before such consolidation, merger, share exchange or reorganization
beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of common stock and the combined voting power of the outstanding voting
securities of the corporation resulting from such consolidation, merger, share
exchange or reorganization (the “Surviving Corporation”); (b) the individuals
who were members of the Board immediately prior to the execution of the
agreement providing for such consolidation, merger, share exchange or
reorganization constitute at least 50% of the members of the board of directors
of the Surviving Corporation; and





 



Employee’s acknowledgement of sixth page details: /s/ PL     (Initials)  



 



www.hudson.com hudson_tag_teal-2x [image_001.gif]

 

 

 



 

[image_011.jpg]

 



Patrick Lyons

Page 7 of 9

August 6, 2015

 

 (c) no person (other than (1) the Company, (2) any subsidiary of the Company or
(3) any employee benefit plan (or any trust forming a part thereof) maintained
by the Company, the Surviving Corporation or any subsidiary) is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company after the date hereof pursuant to express
authorization by the Board that refers to this exception) representing more than
20% of the then outstanding shares of the common stock of the Surviving
Corporation or the combined voting power of the Surviving Corporation’s then
outstanding voting securities.

 

f.Good Reason. You shall have “Good Reason” for termination of employment in
connection with a Change in Control of the Company in the event of:

 

(i)any breach of this letter by the Company, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith that the
Company remedies promptly after receipt of notice thereof given by you;

 

(ii)any reduction in your base salary, percentage of base salary available as
incentive compensation or bonus opportunity or benefits, in each case relative
to those most favorable to you in effect at any time during the 180-day period
prior to the Change in Control;

 

(iii)the removal of you from, or any failure to reelect or reappoint you to, any
of the positions held with the Company on the date of the Change in Control or
any other positions with the Company to which you shall thereafter be elected,
appointed or assigned, except in the event that such removal or failure to
reelect or reappoint relates to the termination by the Company of your
employment for Cause or by reason of disability pursuant to Section 4;

 

(iv)a good faith determination by you that there has been a material adverse
change, without your written consent, in the your working conditions or status
with the Company relative to the most favorable working conditions or status in
effect during the 180-day period prior to the Change in Control, including but
not limited to (A) a significant change in the nature or scope of your
authority, powers, functions, duties or responsibilities, or (B) a significant
reduction in the level of support services, staff, secretarial and other
assistance, office space and accoutrements, but in each case excluding for this
purpose an isolated, insubstantial and inadvertent event not occurring in bad
faith that the Company remedies within ten (10) days after receipt of notice
thereof given by you;

 

(v)the relocation of your principal place of employment to a location more than
50 miles from your principal place of employment on the date 180 days prior to
the Change in Control; or

 

(vi)the Company requires you to travel on Company business 20% in excess of the
average number of days per month you were required to travel during the 180-day
period prior to the Change in Control.

 





Employee’s acknowledgement of seventh page details: /s/ PL     (Initials)  

 



www.hudson.com hudson_tag_teal-2x [image_001.gif]

 



 

 

 

[image_011.jpg]

 

Patrick Lyons

Page 8 of 9

August 6, 2015

 

g.Certain Defined Terms

 

i.Affiliate. The term “Affiliate” means each entity that is required to be
included in the Company’s controlled group of corporations within the meaning of
Code Section 414(b), or that is under common control with the Company within the
meaning of Code Section 414(c); provided that the phrase “at least 50 percent”
shall be used in place of the phrase “at least 80 percent” each place it appears
therein or in the regulations thereunder.

 

ii.Code. The term “Code” means the Internal Revenue Code of 1986, including any
amendments thereto or successor tax codes thereof and the rules and regulations
promulgated thereunder.

 

iii.Separation from Service. The term “Separation from Service” means your
termination of employment from the Company and its Affiliates, or if you
continue to provide services following your termination of employment, such
later date as is considered a separation from service, within the meaning of
Code Section 409A, from the Company and its Affiliates. Specifically, if you
continue to provide services to the Company or an Affiliate in a capacity other
than as an employee, such shift in status is not automatically a Separation from
Service. You will be presumed to have terminated employment from the Company and
its Affiliates when the level of bona fide services provided by you (whether as
an employee or independent contractor) to the Company and its Affiliates
permanently decreases to a level of twenty percent (20%) or less of the level of
services rendered by such individual, on average, during the immediately
preceding 36 months (or such lesser period of service). Notwithstanding the
foregoing, if you take a leave of absence for purposes of military leave, sick
leave or other bona fide leave of absence, you will not be deemed to have
incurred a Separation from Service for the first six (6) months of the leave of
absence, or if longer, for so long as your right to reemployment is provided
either by statute or by contract; provided that if the leave of absence is due
to a medically determinable physical or mental impairment that can be expected
to result in death or last for a continuous period of not less than six (6)
months, where such impairment causes you to be unable to perform the duties of
your position of employment or any substantially similar position of employment,
the leave may be extended for up to twenty-nine (29) months without causing a
Separation from Service.

 



6. Conditions of Employment



a. At Will Employment

Your promotion as Chief Financial Officer and Chief Accounting Officer with the
Company is scheduled to commence on August 8, 2015. To prevent any
misunderstandings between us, this letter (including the Hudson Agreement (as
defined below)) sets forth the entire agreement between us regarding the new
terms of your employment and supersedes any prior discussions or agreements
between us or between you and any other representative of the Company regarding
your employment. This letter may not be amended or modified except by a document
in writing signed by both of us. Please understand that while it is our hope
that our relationship will be a long one, your employment remains on an “at
will” basis. Nothing in this letter should be construed as creating any other
type of employment relationship.



 



Employee’s acknowledgement of eighth page details: /s/ PL     (Initials)  

 



www.hudson.com hudson_tag_teal-2x [image_001.gif]

 





 

 



 

[image_011.jpg]



 

Patrick Lyons

Page 9 of 9

August 6, 2015

 

b. Code of Conduct

In accepting your new position as Chief Financial Officer and Chief Accounting
Officer, you must acknowledge receipt of the Company’s Code of Business Conduct
and Ethics (the “Code”) and confirm that you will comply with such Code. You
also agree to confirm compliance annually with the Code.

 

c. Indemnification.

The Company shall to the fullest extent permitted by the Company’s certificate
of incorporation and bylaws in effect from time to time, subject to the
conditions thereof, indemnify you against expenses, judgements, fines,
settlements and other amounts actually and reasonably incurred in connection
with any proceedings against you by third parties arising by reason of the fact
that you are or were an agent or employee of the Company.

 

d. Code Section 409A Exemption

The benefits provided by this letter are intended to be exempt from the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
shall be construed, interpreted, administered and limited as necessary to
preserve such exemption.

 

e. Governing Law

Notwithstanding principles of conflicts of law of any jurisdiction to the
contrary, all terms and provisions to this letter are to be construed and
governed by the laws of the State of New York without regard to the laws of any
other jurisdiction in which you reside or perform any duties hereunder or where
any violation of this letter occurs.

 

f. Confidentiality, Non-Solicitation, and Work Product Agreement, and Mutual
Agreement to Arbitrate Claims (“Hudson Agreement”)

Due to the nature of our business and in an effort to protect our clients, the
Company requires you to sign the most current version of the Confidentiality,
Non-Solicitation, and Work Product Agreement, and Mutual Agreement to Arbitrate
Claims. The Hudson Agreement is enclosed for your review and signature and forms
part of this letter. It is a goal of the Company to provide as positive an
experience for you as possible.

 

Please acknowledge your acceptance of this promotion to Chief Financial Officer
and Chief Accounting Officer and the terms outlined above by signing and dating
this letter and returning it to me with the signed Hudson Agreement. You are
welcome to call me anytime with questions at 212-351-7400.

 

Sincerely,

 

/s/ Peg Buchenroth

 

Peg Buchenroth

Chief People Officer, Americas & Corporate

 

Enclosure

 

Acknowledged and Agreed:

 



/s/ Patrick Lyons   August 7, 2015 Patrick Lyons   Date





 



www.hudson.com hudson_tag_teal-2x [image_001.gif]

 



 

 

 

[image_011.jpg]

 

CONFIDENTIALITY, NON-SOLICITATION

AND WORK PRODUCT ASSIGNMENT AGREEMENT,

AND MUTUAL AGREEMENT TO ARBITRATE CLAIMS

 

As a material inducement to and in consideration of his/her employment by Hudson
Global, Inc. and/or its, subsidiaries, affiliates or successors (individually
and collectively, “Hudson”), [1] Patrick Lyons (the “Employee”) agrees as
follows:

 

1. Confidential Information

 

1.1 Definition.

 

“Confidential Information” consists of all information or data relating to the
business of Hudson, including but not limited to, business and financial
information; new product development and technological data; personal
information and the identities of employees; the identities and personal
information of applicants for employment; the identities of clients and
suppliers and prospective clients and suppliers; client lists and potential
client lists; resumes; development, expansion and business strategies, plans and
techniques; computer programs, devices, methods, techniques, processes and
inventions; research and development activities; trade secrets as defined by
applicable law and other materials (whether in written, graphic, audio, visual,
electronic or other media, including computer software) developed by or on
behalf of Hudson which is not generally known to the public, which Hudson has
and will take precautions to maintain as confidential, and which derives at
least a portion of its value to Hudson from its confidentiality. Additionally,
Confidential Information includes information of any third party doing business
with Hudson (actively or prospectively) that Hudson or such third party
identifies as being confidential. Confidential Information does not include any
information that is in the public domain or otherwise publicly available (other
than as a result of a wrongful act by the Employee or an agent or other employee
of Hudson) or information relating to the terms and conditions of employment or
to lawful, protected, concerted activity under the National Labor Relations Act.

 

1.2 Agreement to Maintain the Confidentiality of Hudson’s Confidential
Information.

 

The Employee acknowledges that, as a result of his/her employment by Hudson,
he/she will have access to such Confidential Information and to additional
Confidential Information which may be developed in the future. The Employee
acknowledges that all Confidential Information is the exclusive property of
Hudson, or in the case of Confidential Information of a third party, of such
third party. The Employee agrees to hold all Confidential Information in trust
for the benefit of the owner of such Confidential Information. The Employee
further agrees that he/she will use Confidential Information for the sole
purpose of performing his/her work for Hudson, and that during his/her
employment with Hudson, and at all times after the termination of that
employment for any reason, the Employee will not use for his/her benefit, or the
benefit of others, or divulge or convey to any third party any Confidential
Information obtained by the Employee during his/her employment by Hudson, unless
it is pursuant to Hudson’s prior written permission.

 





 

 



1 Any reference in this Agreement to Hudson will be a reference also to each of
its officers, directors, employees and agents, all subsidiary and affiliated
entities, all benefit plans and benefit plans’ sponsors and administrators,
fiduciaries, affiliates, and all successors and assigns of any of them.

 



www.hudson.com hudson_tag_teal-2x [image_001.gif]

 



 

 

 

[image_011.jpg]

 

1.3 Return of Property.

 

The Employee acknowledges that he/she has not acquired and will not acquire any
right, title or interest in any Confidential Information or any portion thereof.
The Employee agrees that upon termination of his/her employment for any reason,
he/she will deliver to Hudson immediately, but in no event later that the last
day of his/her employment, all documents, data, computer programs and all other
materials, and all copies thereof, that were obtained or made by the Employee
during his/her employment with Hudson, which contain or relate to Confidential
Information.

 

1.4 Agreement to Maintain the Confidentiality of Client’s Confidential
Information.

 

Employee may have access to confidential client information during Employee’s
employment with Hudson. Confidential client information includes all information
about client’s business affairs that is provided to Hudson by its clients, which
is not already known or readily available to the general public. Knowledge of a
client’s business affairs must never be disclosed or used in an improper manner.

 

In order to maintain the professional confidence that is the basis of the client
relationship, Employees of Hudson shall not:

 

a.Discuss the clients’ affairs with other clients or with third parties, unless
Hudson has been authorized to do so.

b.Identify any particular client where Hudson did work when discussing the
specific projects performed with other potential or existing clients.

c.Discuss the confidential information to clients’ employees not authorized to
receive it.

d.Discuss confidential client matters in public places where conversations may
be overheard.

 

2. Disclosure and Assignment of Inventions and Creative Works

 

The Employee agrees to promptly disclose in writing to Hudson all inventions,
ideas, discoveries, developments, improvements and innovations (collectively
“Inventions”), whether or not patentable and all copyrightable works, including
but limited to computer software designs and programs (“Creative Works”)
conceived, made or developed by the Employee, whether solely or together with
others, during the period the Employee is employed by Hudson. The Employee
agrees that all Inventions and all Creative Works, whether or not conceived or
made during working hours, that: (a) relate directly to the business of Hudson
or its actual or demonstrably anticipated research or development, or (b) result
from the Employee’s work for Hudson, or (c) involve the use of any equipment,
supplies, facilities, Confidential Information, or time of Hudson, are the
exclusive property of Hudson. The Employee hereby assigns and agrees to assign
all right, title and interest in and to all such Inventions and Creative Works
to Hudson. The Employee understands that he/she is not required to assign to
Hudson any Invention or Creative Work for which no equipment, supplies,
facilities, Confidential Information or time of Hudson was used, unless such
Invention or Creative Work relates directly to Hudson’s business or actual or
demonstrably anticipated research and development, or results from any work
performed by the Employee for Hudson.

 



www.hudson.com hudson_tag_teal-2x [image_001.gif]

 





 

 

 

[image_011.jpg]

 

3. Future Restrictions

 

3.1 Non-Solicitation of Clients.

 

During the period of the Employee’s employment with Hudson and for a period of
one year from the date of termination of such employment for any reason, the
Employee agrees that he/she will not, directly or indirectly, for the Employee’s
benefit or on behalf of any person, corporation, partnership or entity
whatsoever, call on, solicit, perform services for, interfere with or endeavor
to entice away from Hudson any client to whom Employee provided services at any
time during the 12 month period preceding the date of termination of the
Employee’s employment with Hudson, or any prospective client to whom Employee
had contact with during the 6 month period preceding the date of termination of
Employee’s employment with Hudson. A “prospective client” shall be defined as an
individual or company that expressed interest in working with Hudson.

 

3.2 Non-Solicitation of Employees.

 

During the period of the Employee’s employment with Hudson and for a period of
one year after the date of termination of Employee’s employment with Hudson for
any reason, the Employee agrees that he/she will not, directly or indirectly,
hire, attempt to hire, recruit, solicit, refer to any third party or encourage
the departure of:

 

(i)any personnel of Hudson; or,

(ii)any personnel of Hudson’s clients or customers for which Employee has
provided services while employed by Hudson.

 

3.3. Non-Solicitation of Candidates

 

For a period of one year after the date of termination of Employee’s employment
with Hudson for any reason, the Employee agrees that he/she will not, directly
or indirectly, solicit for employment any candidate for employment for whom
Employee solicited or placed with Hudson during his/her employment with Hudson.

 



www.hudson.com hudson_tag_teal-2x [image_001.gif]

 



 

 

 

[image_011.jpg]

 

4. Prior Employment Obligations

 

Employee represents and warrants that Employee has notified Hudson of any
contractual or other obligations affecting Employee’s employment with Hudson.
Employee agrees not to use during his/her employment with Hudson or disclose to
Hudson any trade secret or information that Employee is required to keep
confidential relating to Employee’s former employers, clients, customers or
suppliers. Employee will not bring onto Hudson’s premises or use in the scope of
Employee’s employment with Hudson any unpublished document or any property
belonging to any such persons or entities without their consent.

 

5. Agreement to Arbitrate

 

5.1 Acknowledgment.

 

Hudson and the Employee (together the “Parties”) further recognize that
differences may arise between either of them after or during Employee's
employment with Hudson.

 

The Parties understand and agree that by entering into this agreement to
arbitrate claims, each anticipates gaining the benefit of arbitration as a
speedy, impartial dispute-resolution procedure, and understands and agrees that
both are voluntarily consenting to forego other types of litigation, except as
specifically listed below in Section 5.3. Employee acknowledges that his/her
agreement to submit to arbitration as described in this Agreement is in
consideration of and is a material inducement to his/her employment by Hudson.

 

5.2 Claims Covered by this Agreement.

 

Hudson and Employee mutually consent to the resolution by arbitration of all
claims or controversies (tort, contract or statutory), whether or not arising
out of Employee’s employment (or its termination), that Hudson may have against
Employee or that Employee may have against Hudson ("claims"). The claims covered
by this Agreement include, but are not limited to, claims for wages, bonuses,
overtime pay, or other compensation due; claims for breach of any contract or
covenant (express or implied); tort claims, including but not limited to,
defamation, wrongful termination, invasion of privacy and intentional infliction
of emotional distress; claims for discrimination (including, but not limited to,
race, sex, religion, national origin, age, marital status, or medical condition
or disability), harassment and/or retaliation; claims for benefits or the
monetary equivalent of benefits (except where an employee benefit or pension
plan specifies that its claims procedure is subject to an arbitration procedure
different from this one); and claims for violation of any federal, state, or
other governmental law, statute, regulation, or ordinance, except claims
excluded in the following Section 5.3.

 



www.hudson.com hudson_tag_teal-2x [image_001.gif]

 



 

 

 

[image_011.jpg]

 

5.3 Claims Not Covered by the Agreement.

 

Claims not covered by this Agreement include claims that Employee may have now
or in the future for workers’ compensation, unemployment benefits, unfair labor
practice charges under the National Labor Relations Act, or any collective/class
action claims for which Employee claims to be a representative class member.
Also not covered are claims by Hudson based on criminal acts of Employee, and
claims for injunctive or other equitable relief for: (a) breach or threatened
breach of any non-competition, non-solicitation, confidentiality and/or patent
or invention assignment agreements; (b) unfair competition; or (c) the
misappropriation, use and/or unauthorized disclosure of trade secrets or
confidential information, as to each of which Employee understands and agrees
that Hudson may immediately seek and obtain relief from a court of competent
jurisdiction.

 

5.4 Required Notice of All Claims and Statute of Limitations.

 

The Parties agree that each must deliver written notice of any claim to the
other party within one (1) year of the date the aggrieved party first has
knowledge of the event giving rise to the claim; otherwise the claim will be
void and deemed waived, even if there is a federal or state statute of
limitations which would have given more time to pursue the claim.

 

5.5 Arbitration Procedures.

 

Hudson and Employee agree that, except as provided in this Agreement, any
arbitration shall be in accordance with the then-current employment dispute
rules of the American Arbitration Association ("AAA") and all arbitration
demands shall be through AAA unless Hudson and Employee mutually agree to a
different dispute resolution company.

 

The arbitrator shall render a written award and opinion in the form typically
rendered in arbitrations. The award shall be final and binding.

 

5.6 Arbitration Fees and Costs.

 

Hudson will pay the reasonable fees and costs of the arbitrator. Hudson and
Employee will each pay its and his/her costs and attorneys’ fees, if any.
However, if either Party prevails on a statutory claim that affords the
prevailing party attorneys’ fees, the arbitrator may award reasonable fees to
the prevailing Party.

 

5.7 Requirements for Modification or Revocation.

 

This Agreement to arbitrate shall survive the termination of Employee’s
employment. It may only be revoked or modified by a writing signed by the
parties which specifically states intent to revoke or modify this Agreement.

 





www.hudson.com hudson_tag_teal-2x [image_001.gif]

 

 

 



 

[image_011.jpg]

 

5.8 Sole and Entire Agreement.

 

This is the complete agreement of the parties on the subject of arbitration of
disputes except for any arbitration agreement in connection with any pension or
benefit plan. This Agreement supersedes any prior or contemporaneous oral or
written understanding on the subject. Employee is not relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement.

 

5.9 Construction.

 

If any provision, portion or section of this Agreement is judged to be void or
otherwise unenforceable, in whole or in part, such judgment will not affect the
validity of the remainder of this Agreement.

 

6. Miscellaneous

 

6.1 Not a Guarantee of Employment.

 

This Agreement is not, and shall not be construed to create, any contract of
employment or guarantee of employment for any specific time or under any
specific terms or conditions., express or implied, and each of the Parties
remains free to terminate the employment relationship at any time, for any
reason or no reason, with or without notice, reason, or cause.

 

6.2 Enforcement.

 

If, at the time of enforcement of this Agreement, a court holds that any of the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
deemed reasonable under such circumstances will be substituted for the stated
period, scope or area as contained in this Agreement. Because money damages
would be an inadequate remedy for any breach of the Employee’s obligations under
this Agreement, in the event the Employee breaches or threatens to breach this
Agreement, Hudson, or any successors or assigns, may, in addition to other
rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance, or injunctive or other equitable relief
in order to enforce or prevent any violations of this Agreement.

 

6.3 Severability.

 

Whenever possible, each provision of this Agreement will be interpreted in such
a way as to be effective and valid under applicable law, but if any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under my applicable law or rule in any jurisdiction, such invalidity, illegality
or unenforceability will not affect any other provisions, but this Agreement
and/or such provision will be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.





 



www.hudson.com hudson_tag_teal-2x [image_001.gif]

 



 

 

 

[image_011.jpg]



 

6.4 Complete Agreement.

 

This Agreement contains the complete agreement and understanding between the
parties and supersedes and preempts any prior understanding, agreement or
representation by or between the parties, written or oral, relating to the
subject matter contained herein.

 

6.5 Additional Rights and Causes of Action.

 

This Agreement is in addition to and does not in any way waive or detract from
any rights or causes of action Hudson may have relating to Confidential
Information or other protectable information or interests under statutory or
common law or under any other agreement.

 

6.6 Governing Law.

 

Notwithstanding principles of conflicts of law of any jurisdiction to the
contrary, all terms and provisions of this Agreement are to be construed and
governed by the laws of the State where Employee was employed by Hudson without
regard to the laws of any other jurisdiction wherein the Employee resides or
performs any duties hereunder or where any violation of this Agreement occurs.

 

6.7 Successors and Assigns.

 

The Agreement will inure to the benefit of and be enforceable by Hudson and its
successors and assigns. The Employee may not assign the Employee’s rights or
delegate the Employee’s obligations hereunder.

 

6.8 Waivers.

 

The waiver by either the Employee or Hudson of a breach by the other party of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by the breaching party.

 

HUDSON AND EMPLOYEE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY READ THIS AGREEMENT,
(B) EACH UNDERSTANDS ITS TERMS, (C) ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN
HUDSON AND EMPLOYEE RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE
CONTAINED IN IT, AND (D) EACH HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND
NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE OTHER, OTHER THAN
THOSE CONTAINED IN THIS AGREEMENT ITSELF.

 





www.hudson.com hudson_tag_teal-2x [image_001.gif]

 



 

 



 

[image_011.jpg]

 

EMPLOYEE FURTHER ACKNOWLEDGES THAT HE/SHE HAS BEEN GIVEN SUFFICIENT TIME AND
OPPORTUNITY TO CONSIDER WHETHER TO SIGN THIS AGREEMENT; AND HAS NOT BEEN FORCED
OR COERCED INTO DOING SO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Confidentiality
Agreement and Mutual Agreement to Arbitrate Claims.

 





PATRICK LYONS   HUDSON GLOBAL, INC.       /s/ Patrick Lyons   /s/ Peg Buchenroth
Signature of Employee   Signature of Authorized Representative       Patrick
Lyons   Chief People Officer, Americas and Corporate Print Name of Employee  
Title of Representative       August 7, 2015   August 7, 2015 Date   Date

 



www.hudson.com hudson_tag_teal-2x [image_001.gif]



 



 

